STONE, J. —
In Floyd v. The State, at tbe present term, we decided tbe main question in tbis cause adversely to tbe present appellant. Tbe Circuit Court did not err in refusing to quasb tbe venire.■ — See Rev. Code, § 4177.
2. We do not tbink there is any thing in tbe objection, that tbe Christian name of tbe defendant is stated under an alias dietus. Some ancient authorities look that way; but such technicality is at war with tbe spirit of our statutes.— Rev. Code, § 4118; Skinner v. The State, 30 Ala. 524; Bryant v. The State, 36 Ala. 2701 Bish. Cr. Proc. §§ 678, 681.
Judgment of Circuit Court affirmed.